—Appeal from a judgment of the Supreme Court (Donohue, J.), entered November 21,. 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole release.
Since petitioner has reappeared before the State Board of Parole and has been released on parole, this appeal is moot and should, therefore, be dismissed (see, Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703; Matter of Figueroa v Le Fevre, 90 AD2d 625). Petitioner’s assertion that this matter presents an exception to the mootness doctrine has been examined and found to be without merit.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.